DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 05/18/2022 is acknowledged.  The amendment includes the amending of claims 1, 7-9, 12, and 18-20 and the cancellation of claims 6 and 17.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 07/22/2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-5, 7-16, and 18-20 are allowed and renumbered as claims 1-18.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a display configured to display a plurality of images comprising a first image and a second image, a memory storing one or more instructions, and a processor configured to execute the one or more instructions stored in the memory to: obtain semantic information comprising first semantic information corresponding to the first image and second semantic information corresponding to the second image by using a first neural network, obtain emotion information comprising first emotion information corresponding to the first image and second emotion information corresponding to the second image by using a second neural network, determine a first weight corresponding to the first image, based on the first emotion information, and a second weight corresponding to the second image, based on the second emotion information, determine at least one piece of audio corresponding to the first image and the second image, based on the first weight, the second weight, the first semantic information, the second semantic information, the first emotion information, and the second emotion information, and output the at least one piece of audio, as recited in independent claims 1 and 12.
	Specifically, although the prior art (See Wood, Lee, and Li) all teach the output of music when displaying images, the detailed claim language directed towards the audio being determined via the application of first & second weights based on the first and second emotion information, the first and second emotion information, and the first and second semantic information is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-5, 7-11, 13-16, and 18-20 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “Suggesting Songs for Media Creations using Semantics”, by Joshi et al., dated 2010.  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-16, and 18-20 (e.g., methods to associate music with images).
Article entitled “Photosense:  Make Sense of Your Photos with Enriched Harmonic Music via Emotion Association”, by Su et al., dated 2011.  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-16, and 18-20 (e.g., methods to associate music with images).
Article entitled “Emotion-based Impressionism Slideshow with Automatic Music Accompaniment”, by Li et al., dated 28 September 2007.  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-16, and 18-20 (e.g., methods to associate music with images).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

June 27, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168